Citation Nr: 0700242	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether H. L. J. may be recognized as a helpless child of the 
veteran.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is the mother and guardian of H. L. J., the 
daughter of the veteran who served on active duty from March 
1944 to March 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005) and the regulations implementing it 
apply in the instant case.  While the notice provisions of 
the VCAA appear to be satisfied, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the appellant in the development of 
the facts pertinent to her claim.  See 38 C.F.R. § 3.159.

The appellant has alleged that her daughter, H. L. J., is a 
helpless child of the veteran.  The term "child" includes 
an unmarried person, who before reaching the age of 18 years, 
became "helpless", i.e. permanently incapable of self-
support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Pursuant 
to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of her 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).

H. L. J. was born in August 1985 and attained the age of 18 
in August 2003.  A March 1998 private treatment record 
indicates she had been followed in the scoliosis clinic since 
October 1996 for idiopathic scoliosis right thoracic, left 
lumbar with an underlying genetic component based on family 
history.  Physical examination showed a flexible lumbar 
curve, but a stiff curve in the thoracic region that did not 
completely correct with bending.  X-rays of the spine 
revealed a 95 degree right thoracic scoliosis from T5 to T12 
and a 68 degree left lumbar scoliosis from T12 to L4.  It was 
noted that bracing attempts had failed and there was 
significant progression of scoliosis.  The risks of continued 
observation and progression of the spine curve were discussed 
with the appellant and surgical intervention was recommended; 
the appellant indicated she wished to proceed with the 
surgery.  

Recent statements from the appellant note she did not allow 
H. L. J. to have the surgery because of things happening at 
home, including the veteran's death.  The appellant has also 
stated that H. L. J. has never worked and that her back 
problems prevent her from working; that the appellant has 
been unable to take her to a doctor for several years; that 
she taught H. L. J. at home for most of her schooling; and 
that H. L. J. also suffers from arthritis and hearing loss.

The medical evidence noted above indicates H. L. J. had 
progressive scoliosis at the age of 12 and that she never 
underwent the recommended surgery.  However, the record 
contains no medical evidence since that time to document the 
scoliosis progressed further and whether she had any other 
diagnosed disabilities upon attaining the age of 18.  Hence, 
there is insufficient medical evidence for the Board to make 
a conclusive determination regarding her condition at that 
time and whether it caused her to be permanently incapable of 
self-support and a secure any subsequent medical treatment 
records and to afford H. L. J. a VA examination is required.  

Accordingly, the case is REMANDED for the following:

1.  The RO should conclusively ascertain 
(by field investigation if necessary) 
whether H. L. J. received any medical 
treatment since age 12, and, if so, should 
secure complete clinical records of all 
such treatment.  The appellant must assist 
in this matter by responding to all 
inquiries, and providing any necessary 
releases.  In conjunction with this 
development the appellant must be advised 
of the provisions of 38 C.F.R. § 3.158 
(a).  

2.  The RO should then arrange for H. L. 
J. to be scheduled for complete physical 
and psychiatric evaluations to determine 
the nature and severity of her 
disabilities.  The examiner(s) should 
review the claims file (and specifically 
the records pertaining to H.L.J.) in 
conjunction with the examination and 
should provide the following information 
and opinions:
        
a) The current severity (and associated 
functional limitations) of H. L. J.'s 
scoliosis.  The examiner should 
indicate whether the scoliosis has been 
progressive and the degree to which it 
progressed prior to her 18th birthday, 
if such can be ascertained from the 
record; 

(b) whether it is at least as likely as 
not that that scoliosis rendered H. L. 
J. permanently incapable of self-
support at the time of her 18th 
birthday (in August 2003).  The 
examiner should state (if possible) 
what employment limitations would have 
existed at age 18 and what limitations 
are currently shown.  

c) Whether H.L.J. has any other 
diagnosed disabilities, and, if so, 
what is the nature and severity of such 
disabilities, and also (if it can be 
ascertained from the record) whether 
they were present when H. L. J. 
attained age 18 and whether they (in 
conjunction with her scoliosis) would 
have rendered her permanently incapable 
of self-support at that time.  

d) If it is determined that H. L. J. is 
(and has been) capable of self-support, 
the examiner should identify the 
evidence that establishes she is 
capable of self-support and discuss her 
industrial and employment capabilities.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

